Case 19-15083   Doc 24   Filed 04/09/20 Entered 04/09/20 13:14:28   Desc Main
                           Document     Page 1 of 4
Case 19-15083   Doc 24   Filed 04/09/20 Entered 04/09/20 13:14:28   Desc Main
                           Document     Page 2 of 4
Case 19-15083   Doc 24   Filed 04/09/20 Entered 04/09/20 13:14:28   Desc Main
                           Document     Page 3 of 4
Case 19-15083   Doc 24   Filed 04/09/20 Entered 04/09/20 13:14:28   Desc Main
                           Document     Page 4 of 4
